

117 HR 4460 IH: Consumer Equity Protection Act of 2021
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4460IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a task force within the Federal Trade Commission to advise on equity issues in the protection of consumers and to prevent unfair and deceptive acts or practices targeting or affecting consumers on the basis of race, color, religion, sex, national origin, sexual orientation, disability, age, and other protected characteristics, and for other purposes.1.Short titleThis Act may be cited as the Consumer Equity Protection Act of 2021.2.Task force(a)Establishment of task forceThe Chairman of the Federal Trade Commission shall establish a task force within the Bureau of Consumer Protection (in this section referred to as the task force) for the purpose of advising the Commission on equity issues in the protection of consumers and to assist the Commission with the following:(1)OversightThe task force shall collaborate with other Commission staff and monitor the market for unfair and deceptive acts and practices targeting or affecting specific consumers or groups of consumers on the basis of race, color, religion, sex, national origin, sexual orientation, disability, age, and other protected characteristics and shall coordinate with other relevant agencies as appropriate regarding the requirements of this section.(2)Consumer educationThe task force shall collaborate with other relevant agencies, as appropriate, and support Bureau of Consumer Protection staff in assisting the Commission to—(A)disseminate broadly in a manner available to all general information on unfair and deceptive acts and practices targeting or affecting specific consumers or groups of consumers on the basis of race, color, religion, sex, national origin, sexual orientation, disability, age, and other protected characteristics, including descriptions of the most common unfair or deceptive acts or practices;(B)disseminate broadly, in a manner available to all, information on reporting complaints of unfair and deceptive acts and practices targeting or affecting specific consumers or groups of consumers on the basis of race, color, religion, sex, national origin, sexual orientation, disability, age, and other protected characteristics, to the national toll-free telephone number established by the Commission for reporting such complaints and to ReportFraud.ftc.gov (or another appropriate website operated by the Commission, as determined by the Chairman of the Commission), where such complaints will become available to applicable law enforcement agencies, including the Department of Justice, the Federal Bureau of Investigation, and the attorneys general of the States;(C)provide publicly available information of enforcement actions taken by the Commission related to unfair and deceptive acts and practices targeting or affecting specific consumers or groups of consumers on the basis of race, color, religion, sex, national origin, sexual orientation, disability, age, and other protected characteristics;(D)maintain a website to serve as a resource for information for the general public regarding unfair and deceptive acts and practices targeting or affecting specific consumers or groups of consumers on the basis of race, color, religion, sex, national origin, sexual orientation, disability, age, and other protected characteristics; and(E)make available the publicly available information described in subparagraph (C) and the website described in subparagraph (D) in English and, to the extent practicable, in Spanish and any other relevant language.(3)ComplaintsThe task force shall collaborate, as appropriate, and support Bureau of Consumer Protection staff in assisting the Commission to—(A)log and acknowledge the receipt of complaints by individuals who believe they have been a victim of unfair and deceptive acts and practices in the Consumer Sentinel Network, and shall make those complaints available to applicable Federal, State, and local law enforcement authorities; and(B)to the extent practicable and consistent with existing law, provide to individuals described in subparagraph (A), and to any other persons, specific and general information on unfair and deceptive acts and practices targeting or affecting specific consumers or groups of consumers on the basis of race, color, religion, sex, national origin, sexual orientation, disability, age, and other protected characteristics, including the most common such unfair or deceptive acts or practices.(b)Commission definedIn this section, the term Commission means the Federal Trade Commission. (c)Effective dateThis section shall take effect on the date that is 1 year after the date of the enactment of this Act.